Title: From Thomas Jefferson to John McDowell, 21 March 1799
From: Jefferson, Thomas
To: McDowell, John



Dear Sir
Monticello Mar. 21. 1799.

On my return home I take the liberty of troubling you on the subject of any monies proceeding from the sale of nails for me, which I will pray you to remit by mr Coalter or any other person who may be coming to our District courts. should no conveyance offer then, I will send a person [ex]press. in the mean time it will be satisfactory to receive a line from you informing me what sum I may expect.
I mentioned in some of my letters to you last [Oct.] the illness of the foreman of my nailery, which I then [hop]ed he was getting the better of. however, after my departure he got so much worse that his attendance ceased altogether, and the works have been as good as suspended. whether he will recover or not is still doubtful, but within a week or ten days I shall have all the hands at work again under some other direction, and after a [while] shall [be] able to supply you again with nails. I am De[ar Sir]
Your most obedt. servt

Th: Jefferson

